Title: To Thomas Jefferson from John Nicholas, 8 January 1781
From: Nicholas, John
To: Jefferson, Thomas



The Forrest Jany: 8. 12 oclock at Night

Your Excellency I doubt not is anxious to hear of the enemy’s situation; they are from every account at Westover with some Corps  advanced on the road leading to this place who appear to be under arms as I am. I have about 300 men tolerably well appointed about 40 the best of which are advanced under the command of Cap. Selden within sight of their advanced posts. Genl. Nelson I suppose you have late accounts from. He is at C. City Court-house his Videts and mine were together today at the Church near J Byrd’s. I should be glad of a few good horsemen.
Excuse the want of wafers and command as you think best.
Your devoated

J. Nicholas


[On verso:] A list of Capt. Selden’s Company.


Wm. Blackburn
Elisha Owen
Wm. Bullington


Michaja Bottom
George Milton
Jacob Carter


John Gunn
John Mcquilque
Absalam Browning


Richd. Cock
Richd. Barley
Symon Sholts



